UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6447



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANDRE GERARD LEWIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-99-314)


Submitted:   April 24, 2003                   Decided:   May 5, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Gerard Lewis, Appellant Pro Se. John Staige Davis, V, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andre Gerard Lewis appeals the district court’s order denying

his third motion for inspection of grand jury transcripts. We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.*   See United

States v. Lewis, No. CR-99-314 (E.D. Va. Mar. 10, 2003).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       We note Lewis has filed numerous meritless appeals in this
court regarding the same issues. Should Lewis continue to abuse
the federal court system in this manner, he will be ordered to show
cause why he should not be sanctioned for filing frivolous appeals
and why he should not be enjoined from filing further actions in
this court until the sanctions are paid, and unless a district
court judge finds the action is not frivolous.


                                2